Case: 20-50621      Document: 00515730289        Page: 1     Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                February 2, 2021
                                  No. 20-50621                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Connee Rinestine,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:09-CR-974-9


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Connee Rinestine, federal prisoner # 47769-280, seeks to proceed in
   forma pauperis (IFP) on appeal from the denial of her motion for a
   compassionate     release   reduction   in   sentence    under       18      U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50621     Document: 00515730289           Page: 2   Date Filed: 02/02/2021




                                    No. 20-50621


   § 3582(c)(1)(A) due to the COVID-19 pandemic.               She also seeks
   appointment of counsel.
          We construe Rinestine’s IFP motion as a challenge to the district
   court’s certification that her appeal was not taken in good faith. See 28
   U.S.C. § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into the good faith of the appeal “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citation omitted).
          On the motion of either the Director of the Bureau of Prisons or a
   prisoner, § 3582(c)(1)(A) permits a district court to reduce the prisoner’s
   term of imprisonment after considering the applicable 18 U.S.C. § 3553(a)
   factors if, among other things, the court finds that “extraordinary and
   compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i). Before
   the prisoner can bring this motion, she must have fully exhausted her
   administrative remedies or waited 30 days from the receipt of her
   administrative request by the warden of her facility, whichever is earlier.
   § 3582(c)(1)(A). We review for abuse of discretion a district court’s decision
   to deny compassionate release despite a prisoner’s eligibility. United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          The district court dismissed Rinestine’s § 3582(c)(1)(A) motion
   without prejudice because she failed to show that she had met the exhaustion
   requirement. On appeal, Rinestine has similarly failed to show that she
   satisfied the exhaustion requirement.      The exhaustion requirement is
   mandatory but not jurisdictional. United States v. Franco, 973 F.3d 465, 467-
   68 (5th Cir. 2020), cert. denied, 2020 WL 7132458 (U.S. Dec. 7, 2020) (No.
   20-5997). If the government properly raised this rule in district court, we




                                         2
Case: 20-50621      Document: 00515730289           Page: 3   Date Filed: 02/02/2021




                                     No. 20-50621


   would be required to enforce it, but the government had no opportunity to
   raise exhaustion in this case. See id. at 468.
          Although we apply a less stringent standard to parties proceeding pro
   se than to parties represented by counsel and liberally construe the briefs of
   pro se litigants, parties proceeding pro se must still brief the issues and
   reasonably comply with the requirements set forth in Rule 28 of the Federal
   Rules of Appellate Procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.
   1995). Because Rinestine has not specifically challenged the district court’s
   conclusion that she failed to show that she exhausted her administrative
   remedies, she has abandoned the sole issue before this court. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Rinestine’s appeal does not involve “legal points arguable on their
   merits.” Howard, 707 F.2d at 220; see Baugh, 117 F.3d at 202 n.24; 5th Cir.
   R. 42.2. Accordingly, we DENY the motion to proceed IFP, DENY the
   motion for appointment of counsel, and DISMISS the appeal as frivolous.




                                           3